In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00171-CR




            IN RE: CLYDE URA CAIN, SR.




             Original Mandamus Proceeding




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                      MEMORANDUM OPINION

       Clyde Ura Cain, Sr., has filed a petition for writ of mandamus asking this Court to order

the clerk of the Sixth District Court of Appeals, Debbie Autrey, to provide him with a free copy

of the record of his 1991 trial and to order the Texas Department of Criminal Justice to provide

him a CD player to assist in his review.

       A court of appeals has mandamus jurisdiction as provided by the Legislature, and the

jurisdiction granted by the Legislature does not extend to the clerk of the court. This Court has

jurisdiction to issue a writ of mandamus against “a judge of a district or county court in the court

of appeals district.” TEX. GOV’T CODE ANN. § 22.221(b) (West 2004). We, therefore, have no

mandamus jurisdiction in this case.

       The petition for writ of mandamus is denied.



                                                      Jack Carter
                                                      Justice


Date Submitted:        September 23, 2014
Date Decided:          September 24, 2014

Do Not Publish




                                                 2